Opinion issued November 6, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01152-CV
____________

IN THE INTEREST OF A.J.R., S.C.R., AND P.L.R. Minor Children




On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 9647168A




MEMORANDUM  OPINION
          On April 15, 2003, we ordered that unless, within 30 days of the date of the
order, appellants’ briefs were filed along with a reasonable explanation for failure to
timely file briefs, this Court would dismiss the appeals for want of prosecution.  The
30 days have expired and appellants have not responded.
          Accordingly, the appeals are dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.